Title: To Benjamin Franklin from Charles Drouet, 16 June 1777
From: Drouet, Charles
To: Franklin, Benjamin


Monsieur
Cherbourg le 16 Juin 1777.
Les offres Gracieuses et obligeantes que vous avez eu la bonté de me faire presence du Capitaine Jean Burnel, me donne la hardiesse de vous informer du malheur irreflechy qui luy est arrivé hier. Vers les 9 heures du matin un des Pilotes de notre port amena chez moy un Anglois se disant etre Capitaine d’un petit Sloupe fraudeur et avoir eté poursuivy par une patache angloise, qu’ayant Besoin de quelques provisions, et se trouvant si pres du port il avoit dessendu aux fins de s’en Procurer. Dessendu, il chercha la Connoissance dudit Capitaine Burnel, et la fit, causerent ensemble, et Parurent amis, La trop Grande Confiance du Sr. Burnel visavis de cet inconnu L’a Perdut, et L’a, malgré mes Representations et celles de Gens de Merite, fait aller a bord de ce pretendu fraudeur, qui n’etoit Rien moins qu’un Navirre armé en guerre venu expres pour le surprendre ou son Corsaire et ce sur les Côtes de france et à la Distance d’une portee de fusil de nos forts, action illegale et contre nos traites. Le Detail de ce funeste Evenement vous sera amplement connu par Messieurs dulonpré freres qui vous en informent. L’indignation de mes Concitoyens sur ce fait j’ose le dire est [atisé?]. Leur Vengeance a pensé se faire sentir sur le sieur le Bienvenu Capitaine du Navire pris. Soupconné d’etre de concert avec le Soydisant Capitaine fraudeur qui est son voisin et son amy du meme Lieu de Guernesey manqua d’etre Lapidé en mettant le pied a terre du batteau qui avoit porté le malheureux Burnel. Ce soupcon irritte et aigrit son Equipage qui cherchent avec Crainte a s’emparer dudit Bienvenu pour demeurer otage et Garant de leur Capitaine. Cette demarche, Je pense, ne seroit point desavouée par les Commandants de ce lieu mais ils ne peuvent l’ordonner. Vos lumieres eclaireroient, c’est leur homme, c’est leur prisonnier, c’est leur otage. J’attens de vous, Monsieur, vos avis et vos conseils et ne cesse d’etre avec le plus profond Respect Monsieur Votre tres humble et tres obeissant serviteur
Charles Drouet
  
Addressed: A Monsieur / Monsieur Le Doctr. / franklind Maison de Mr / Chaumont a Passy / Pres Paris.
Note by Franklin: My Advice is, that Capt. Burnel’s People should abstain from all Violence to the Captain of the Prize. They should not think of doing themselves Justice; being now under the Government of France and under its Protection, they should leave their Cause to its Discretion. Application will be made to the Ministers here to have their Captain reclaim’d, and I hope with Success. They may rely upon it that every Step will be taken to procure his Release; and they may confide in the Honour of the French Nation to do them Justice.
